Citation Nr: 1760743	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-43 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for chondromalacia of the right knee.

3.  Entitlement to service connection for chondromalacia of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1986 to February 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the RO in Nashville, Tennessee, which denied service connection for the issues on appeal.  Originally, the Veteran requested, and was denied, service connection for arrhythmia; however, at a November 2016 Travel Board hearing, the Veteran testified to not seeking service connection for arrhythmia, but rather for a heart murmur.  Based upon the Veteran's testimony and the other evidence of record, the Board has reframed this issue on appeal as service connection for a heart disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues on appeal were previously before the Board in February 2015.  At that time, the issues were remanded to schedule a hearing before the Board.  Subsequently, the Veteran testified from Nashville, Tennessee, at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  As such, the Board has met its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the heart disorder of tricuspid regurgitation, which manifests as a heart murmur.

2.  The Veteran was diagnosed with a heart murmur at service separation.

3.  The Veteran's tricuspid regurgitation was incurred in service.

4.  The Veteran is currently diagnosed with bilateral knee chondromalacia.

5.  During service the Veteran was treated for right and left knee pain on multiple occasions.

6.  The Veteran experienced "continuous" symptoms of chondromalacia of the right and left knees since service separation


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for the heart disorder of tricuspid regurgitation have been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for chondromalacia of the right knee have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for chondromalacia of the left knee have been met.  38 U.S.C. 
§§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for a heart disorder and right and left knee chondromalacia, which is a total grant of benefit as to the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Veteran has been diagnosed with bilateral knee chondromalacia.  Chondromalacia may be considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3d ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms). "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection). 

Resolving reasonable doubt in the Veteran's favor, and thereby considering bilateral knee chondromalacia a form of arthritis, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the issue of service connection for bilateral knee chondromalacia.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Heart Disorder

The Veteran asserts that service connection is warranted for a heart disorder that manifests as a heart murmur.  Specifically, the Veteran advances that the currently diagnosed heart murmur is related to a heart murmur that was diagnosed during service.

Initially, the Board finds that the Veteran is currently diagnosed with the heart disorder of tricuspid regurgitation, which manifests as a heart murmur.  In November 2011, the Veteran underwent an echocardiogram.  Per a February 2012 private treatment report, the echocardiogram revealed "a I/VI midsystolic murmur consistent with tricuspid regurgitation."  As such, an impression of tricuspid regurgitation was noted.  

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran has no other diagnosed heart disorders.  No diagnosis of any other heart disorder is found within the private and VA treatment (medial) records, and a VA examiner at a January 2014 VA heart examination found that the Veteran had no symptoms or diagnosis of any other heart disorder.  While the Veteran originally requested service connection for arrhythmia, in subsequent lay statements and testimony the Veteran acknowledged not having arrhythmia.  The Veteran conveyed that he was no longer pursuing the issue of service connection for arrhythmia, but was instead was only seeking service-connection for a heart murmur.  The medical evidence of record supports the Veteran's lay statements and testimony of having a heart murmur and not having arrhythmia.

On the question of whether the heart disorder of tricuspid regurgitation, which manifests as a heart murmur, was incurred in service, the July 1986 service entrance examination was negative for any heart problems at service entrance.  Per the January 1993 service separation examination report, the heart was noted to be abnormal, with the following written notation, "S2 split M."  This notation indicates that the Veteran was diagnosed with a second heart sound murmur at service separation.  There is no evidence of record that the Veteran had a heart murmur prior to service, and the Veteran credibly testified at the November 2016 Travel Board hearing to not having a heart murmur prior to service.  There is also no evidence that the tricuspid regurgitation, which manifests as a heart murmur, was due to a congenital defect or disease. 

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran's tricuspid regurgitation, which manifests as a heart murmur, was incurred in service.  The Veteran's service treatment records reflect that the Veteran did not have any heart problems at service entrance.  Per the report from the January 1993 service separation examination, the Veteran was discharged from service with second heart sound murmur.  The Veteran continues to have a heart murmur, as noted by the November 2011 echocardiogram and subsequent February 2012 private treatment report.  Absent any evidence to the contrary, the evidence demonstrates that the Veteran's heart murmur, which is actually a manifestation of the heart disorder of tricuspid regurgitation, was incurred in and has been recurrent since service; therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed heart disorder of tricuspid regurgitation, manifesting as a heart murmur, was directly incurred in service.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Chondromalacia

The Veteran asserts that currently diagnosed chondromalacia of the right and left knees is related to in-service bilateral knee pain treatment.  It has been the Veteran's contention that the bilateral knee pain has continued from service separation to the present.

Initially, the Board finds that the Veteran is currently diagnosed with bilateral knee chondromalacia.  Specifically, the report from the January 2014 VA knee examination reflects that, upon examination, the Veteran was diagnosed with bilateral knee chondromalacia.  Review of the relevant medical evidence conveys that the Veteran has not been diagnosed with any other right or left knee disorder.  

Next, the Board finds that during service the Veteran was treated for knee pain on multiple occasions.  An October 1988 service treatment record reports that the Veteran sought treatment for left knee pain, which the Veteran stated had been present for the previous four weeks.  Subsequently, in February 1989, the Veteran again sought treatment for left knee pain.  At that time the Veteran was diagnosed with knee strain.  Per a June 1991 service treatment record, the Veteran was treated for right knee pain.  Over a year later, in November 1992, the Veteran again sought treatment for right knee pain.  At that time, the Veteran was diagnosed with medial tibial pain.

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of chondromalacia of the right and left knees to meet the requirements for presumptive service connection for the chronic disease of chondromalacia (as arthritis).  See 38 C.F.R. § 3.303(b).

In a September 2013 statement in support of claim, the Veteran advanced having multiple bilateral knee symptoms since service separation.  Such symptoms included pain, swelling, stiffness, limited range of motion, and "popping and cracking sounds."  Subsequently, in a January 2014 statement, the Veteran again conveyed having the aforementioned knee symptoms since service separation.  Further, at the November 2016 Travel Board hearing, the Veteran credibly testified to having knee disability symptoms at service separation that have continued to the present.

The Veteran received a VA knee examination in January 2014.  Per the examination report, the Veteran advanced having bilateral knee pain since the 1980s.  The Veteran attributed the symptoms to road marching.  At the conclusion of the examination, the VA examiner found it less likely than not that the currently diagnosed bilateral knee chondromalacia was related to service.  Unfortunately, the VA examiner provided no rationale for this opinion.  Rather, the VA examiner merely stated that chondromalacia "is a very common multifactorial disease and unlikely related to [the Veteran's] knee complaints while in service."  As no rationale was provided to support the opinion, the Board finds the opinion to be inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).      

The Veteran is currently diagnosed with bilateral knee chondromalacia.  During service the Veteran was treated for right and left knee pain on multiple occasions.  Throughout the course of this appeal, in lay statements and in testimony, the Veteran has advanced having bilateral knee disability symptoms since service.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a bilateral knee disorder since service separation that was later diagnosed as bilateral knee chondromalacia.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran received treatment for bilateral knee pain during service and experienced "continuous" symptoms since service separation of bilateral knee chondromalacia.  As such, the criteria for presumptive service connection for bilateral knee chondromalacia under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis based on continuous post-service symptoms under 38 C.F.R. § 3.303(b), there is no need to discuss entitlement to service connection on a direct or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for the heart disorder of tricuspid regurgitation, which manifests as a heart murmur, is granted.

Service connection for chondromalacia of the right knee is granted.

Service connection for chondromalacia of the left knee is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


